Title: To Thomas Jefferson from Bernard Peyton, 7 August 1820
From: Peyton, Bernard
To: Jefferson, Thomas


Dear Sir,
Rich’d
7 Augst 1820
I was duely favor’d with yours of the 1st: Inst: & am extremely thankful to you for your kind interfereance in my behalf with the President.I shall as you suggest remain profoundly silent on this subject until it is necessary to act, when I have no doubt of obtaining such letters from the respectable part of the society here, of all professions, & of my brother officers of the late War, as will be perfectly satisfactory to the department at Washington.When the draft you speak of in favor A. Garrett for $300 or $325 appears, it shall be honored.I set out in a few days on a Mercantile execution thro’ the principal Northern & Eastern Cities as far as Boston & Salem; if I can by any means render you a service in any of those places or Washington, I shall be happy indeed to do so, & you have only to address your command to me at Fredericksburg care Mr John Scott, in the neighbourhood of which place I shall remain some days with my family.My object is to increase my business in the Commission line, finding it too small just now for the support of a growing family, & have a profit to add to the Capital:—with this view, have procured letters to many of the most respectable merchants & Gentlemen in these Cities, & hope to derive some advantage from the trip.My feelings of gratitude & obligation to you my dear sir will never cease to exist, & shall be glad of every occasion in my humble way of rendering myself useful to you.With great respect & sincere esteem Yours very TruelyB. Peyton